ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of THOMAS J. SCHIAVO of LEDGEWOOD, who was admitted to the bar of this State in 1979, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), THOMAS J. SCHIAVO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that THOMAS J. SCHIAVO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that THOMAS J. SCHIAVO comply with Rule 1:20-20 dealing with suspended attorneys.